As an answer to the indictment which charged the appellant, defendant below, with the offense of murder in the first degree, he interposed a plea of "not guilty by reason of insanity." His arraignment upon the indictment was had on October 9, 1941; whereupon the court made and entered all necessary preliminary orders as the law requires, and on said date, set the case for trial on the 14th day of October 1941.
The record discloses that the case was tried on the 14th day of October 1941, the date set for the trial, and, also, that upon completion of the State's evidence, the defendant asked the court for permission to withdraw his plea, of not guilty by reason of insanity, and that he be allowed to substitute his plea of "not guilty." The court granted the request, and the trial resulted in his conviction for the offense of manslaughter in the first degree. The jury *Page 449 
fixed his punishment at imprisonment in the penitentiary for a term of eight years. Judgment of conviction was pronounced and entered in accord with the verdict of the jury and the court duly sentenced the defendant for said term of eight years. From said judgment this appeal was taken, and is here submitted on the record proper only. There is no bill of exceptions.
No error is apparent upon the record, hence the judgment of conviction of the lower court will stand affirmed.
Affirmed.